COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
                                                                   No. 08-21-00028-CV
  IN THE INTEREST OF                               §
                                                                      Appeal from the
                                                   §
  A.S.T. AND R.F.T.,                                                65th District Court
                                                   §
                                                                 of El Paso County, Texas
  MINOR CHILDREN.                                  §
                                                                  (TC# 2019DCM7816)
                                                   §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect to the payment of costs on appeal. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 14TH DAY OF JUNE, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, J., and Marion, Senior Chief Justice (Ret.)
Marion, Senior Chief Justice (Ret.)(Sitting by Assignment)